Citation Nr: 0702268	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD from June 26, 2000 to September 10, 
2001. 

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD from September 11, 2001.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision by which the RO granted 
service connection for PTSD.  The veteran contested the 
initial 10 percent rating assigned, and by subsequent rating 
decisions, the RO granted increased ratings for PTSD.  The 
matter of an increased rating for PTSD is still in appellate 
status because a decision awarding a higher rating, but less 
that the maximum available benefit, does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2003, the veteran testified at a hearing before 
the undersigned that took place at the RO.  

In April 2004, the Board remanded the case to the RO for 
further procedural action.  

From a June 2004 statement of the veteran, it appears that he 
is claiming entitlement to service connection for residuals 
of a stroke as secondary to his service-connected PTSD.  As 
this issue has not been procedurally developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to an evaluation in excess of 70 
percent for service-connected PTSD from September 11, 2001 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

Before September 11, 2001, the veteran's service-connected 
PTSD was manifested by no more than nightmares, poor sleep, 
anger, anxiety, exaggerated startle response, difficulty 
concentrating, and irritability along with an ability to 
maintain supervisory duties at work and a global assessment 
of functioning (GAF) score of 60.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
for the period before September 11, 2001 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a November 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to element (5), effective date, the Board finds that such 
matter is rendered moot in light of the Board's decision 
below.  The veteran's claim is denied, and a new effective 
date will not be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are private medical records, lay statements, and copies of VA 
PTSD examination reports conducted in furtherance of the 
veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran has identified no outstanding evidence that has 
not already been associated with the claims file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD has been rated 50 
percent disabling from June 26, 2000 and 70 percent from 
September 11, 2001 under the provisions of Diagnostic Code 
9411.  38 C.F.R. § 4.130.  

Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

On November 2000 VA PTSD examination, the veteran reported 
nightmares, poor sleep, anger, anxiety, exaggerated startle 
response, difficulty concentrating, irritability, and 
reluctance to discuss the Vietnam War.  The veteran also 
indicated that he worked as a construction official and was 
employed in a supervisory role.  He oversaw 40 people and had 
held his job for 25 years.  He got along reasonably well with 
colleagues.  The veteran had been in a steady relationship 
for 18 years, was close to his sister, and had many friends.  
The veteran admitted to the occasional use of cocaine, 
drinking, and heavy smoking.  Objectively, the veteran was 
dressed appropriately.  He was guarded but became more open 
over the course of the interview.  He exhibited no abnormal 
motor activity.  His mood was anxious.  His affect was 
appropriate, and his speech and thought processes were 
logical.  There was no homicidal or suicidal ideation, and 
the veteran was oriented in all spheres.  The veteran's 
memory was good, and insight and judgment were fair.  His 
impulse control was somewhat impaired.  The examiner 
indicated that the veteran did not get along well with people 
although he had friends with whom he drank.  The impact of 
PTSD on the veteran's employment, if any, was minimal to 
moderate.  The examiner diagnosed PTSD and alcohol abuse and 
assigned a GAF score of 60.

An October 2003 inter-office memorandum indicated that the 
veteran was in violation of his employer's sick leave policy.  
Thus, the veteran was notified that his sick time would be 
closely monitored and that sick days immediately before or 
after holidays would receive extra scrutiny.

A December 2003 letter from F.A. Rotella, D.O. indicated that 
the veteran was receiving treatment for anxiety for which he 
was using anti-anxiety medication.

In a December 2003 letter, the veteran's wife asserted that 
the veteran's PTSD symptoms were worsening and that the 
veteran became very angry after a work-related disciplinary 
hearing when he accused her of not assisting in his defense.  
A 2003 employment time record reflected that the veteran used 
18 days of sick leave, 32.5 vacation days, and four personal 
days.

In a June 2004 letter, the veteran reported that he had 
recently suffered a stroke that left him partially paralyzed 
and prevented his from working.  He asserted that there was a 
link between his stroke a his service-connected PTSD.  He 
also stated that as a result of the September 11, 2001 
terrorist attacks his position as a building inspector had 
become increasingly stressful and exacerbated his PTSD 
symptoms.  He enumerated nightmares, sleep deprivation, and 
additional stress.  He did not wish to see maimed or dead 
bodies or to be responsible for the enforcement of the 
building code, which was his current responsibility.  He 
stated moreover, that as a result of his enhanced stress, he 
was compelled to leave his job of 30 years.  He indicated 
that he could no longer bear to be responsible and 
accountable for the wellbeing of others.  He hoped that 
resignation from his job would alleviate his anger, stress, 
nightmares, and increased alcoholism.  

On November 2004 VA PTSD examination report, the examiner 
discussed the veteran's January 2004 stroke resulting in 
left-sided paralysis, forgetfulness, and hypertension.  The 
veteran reported that he worked until he suffered the January 
2004 stroke but indicated that the World Trade Center 
collapse in September 2001 "flipped [him] out."  Following 
the incident, he was afraid to inspect buildings.  The 
veteran explained that between September 11, 2001 and his 
resignation, he would leave work early to avoid going into 
buildings and missed work due to his anxieties.  Since 
September 11, 2001, the veteran had more frequent nightmares.  
The examiner commented that the veteran's stroke had an 
impact upon the veteran's psychosocial functioning and his 
memory and impacted his ability to work.  Since his stroke, 
the veteran has spent his days sleeping, watching television, 
and occasionally going out with friends.  He could not 
concentrate and seemed to lack interest in things and slept a 
lot.  The veteran reported disturbed sleep, restlessness, 
nightmares, anger, anxiety, crying episodes, hyper alertness, 
avoidance of crowds and war movies, and flashbacks.

The examiner diagnosed PTSD and rule out cognitive disorder 
not otherwise specified and assigned a GAF score of 52.  The 
examiner commented that the veteran's psychiatric incapacity 
was moderate.  His anger interfered with his functioning at 
work and his ability to secure care.  His recent stroke 
impacted his cognitive functioning.  Based on the veteran's 
contentions and those of his wife, it appeared that there was 
a worsening of PTSD before September 11, 2001 when the 
veteran sought psychiatric treatment and after September 2001 
when the veteran's job performance suffered due to fear.  The 
veteran was not working, however, due to his stroke.  The 
examiner commented that it was clear that the veteran had 
significant impairment due to his stroke and that it was 
impossible to separate that condition from the service-
connected PTSD in determining employability.  

The Board notes that pursuant to the foregoing examination 
report, the RO granted an increased rating of 50 percent for 
the veteran's service-connected PTSD for the period before 
September 11, 2001.  Previously, the rating for that period 
was 30 percent.  

Prior to September 11, 2001, the veteran was fully employed 
in a supervisory position.  He was apparently employed by the 
same organization for over 20 years.  No employment-related 
disciplinary action is apparent before September 11, 2001, 
and the veteran's GAF score during that time was 60, 
reflective of moderate symptoms and moderate difficulty in 
social, occupational, or school functioning.  

Before September 11, 2001, the veteran experienced such 
symptoms as nightmares, poor sleep, anger, anxiety, 
exaggerated startle response, difficulty concentrating, 
irritability, and reluctance to discuss the Vietnam War.  
However, he held a responsible position and had normal 
speech, thought processes, and memory.  Thus, although he 
experienced anxiety and some impairment impulse control, he 
did not have the debilitating symptomatology associated with 
a 70 percent disability rating for PTSD.  There was no 
evidence of suicidal ideation, obsessional rituals, illogical 
speech, continuous panic or depression, an inability to 
function independently, special disorientation, neglect of 
hygiene, an inability to adapt to worklike situations, and 
other symptoms associated with a 70 percent disability 
rating.  Before September 11, 2001, moreover, the veteran was 
described a fully oriented in all spheres.  Thus, a 70 
percent disability rating for the period before September 11, 
2001 is denied.  38 C.F.R. § 130, Diagnostic Code 9411.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that 
before September 11, 2001, the service connected PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

An evaluation in excess of 50 percent for the service-
connected PTSD before September 11, 2001 is denied.


REMAND

The Board concludes that a remand is necessary regarding the 
remaining issue on appeal, as the psychiatric evidence of 
record may not be current.  The veteran's PTSD was last 
evaluated shortly after he suffered a stroke, and it was 
difficult for the VA examiner to distinguish between 
emotional and other symptoms associated with PTSD and those 
associated with the stroke.  A new examination will likely 
provide clarification.  The examiner should be asked to 
enumerate the symptoms associated with the veteran's PTSD and 
to determine a GAF score based upon PTSD symptomatology only.

Because the veteran has not been apprised of effective dates 
as mandated by the Court in Dingess/Hartman, the RO should 
sent the veteran a corrective VCAA notice that outlines the 
relevant information pursuant to the Court's holding in that 
case.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that outlines information regarding 
effective dates as outlined by the Court 
in Dingess/Hartman.

2.  Schedule a VA PTSD examination to 
assess the current severity of the 
veteran's PTSD.  All symptoms and 
manifestations related specifically to the 
veteran's PTSD should be described in 
detail.  The examiner should assess the 
severity of each symptom and assign a GAF 
score related to the veteran's PTSD alone.  
If the examiner is unable to separate 
symptoms of PTSD from symptoms related to 
residuals of stroke, or other disability, 
it should be so stated.

3.  Then, following completion of any 
indicated development, the RO should 
undertake to review the veteran's claims 
for increase.  If indicated, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


